Citation Nr: 1522423	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  05-29 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, reopened the claim of service connection for a back disability and denied the claim on the merits.

Although the RO reopened the Veteran's claim when it decided the underlying issue on the merits in the January 2004 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

In January 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  In March 2010, a Board hearing was held before an Acting Veterans Law Judge (VLJ) who has since retired.  In March 2012, the Board sent the Veteran a letter inquiring whether he desired a new Board hearing in conjunction with his appeal, since the Acting VLJ who conducted his March 2010 hearing was no longer employed by the Board.  In April 2012, the Veteran indicated that he wished to appear at another hearing.  In January 2015, the Veteran appeared before the undersigned at a videoconference hearing.  Transcripts of the January 2008 DRO hearing, and March 2010 and January 2015 Board hearings are of record.

In August 2007, January 2010, December 2010, and May 2012, the appeal was remanded for further development.

At the January 2015 hearing, the undersigned held the record open for 30 days to allow the Veteran to submit additional evidence.  In February 2015, the Veteran requested an extension of the time to submit the additional evidence.  Such evidence was submitted in April 2015 without a waiver of initial RO consideration.

The January 2004 rating decision also granted service connection for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling, from August 25, 2003.  The Veteran completed an appeal of the effective date assigned to the award of service connection for PTSD.  He also appealed an April 2006 rating decision's denial of service connection for a gastrointestinal condition.  A July 2008 rating decision awarded an earlier effective date of August 31, 1995 for the award of service connection for PTSD and granted service connection for a nervous stomach condition.  Hence, as the benefits sought on appeal have been granted, these matters are not before the Board.  

Additionally, the Veteran filed a notice of disagreement with the July 2008 rating decision's assignment of a noncompensable rating for PTSD from August 31, 1995.  However, the Veteran did not file a VA Form 9, Substantive Appeal, after the RO issued a statement of the case in the matter in July 2009.  Therefore, that matter is not before the Board.

The matters of whether there is clear and unmistakable error in the July 1971 rating decision's denial of service connection for blackouts, an anxiety disorder, and a callous of the right foot have been raised by the record in a July 2005 statement from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of service connection for a back disability on a de novo basis is REMANDED to the AOJ.



FINDINGS OF FACT

1.  An unappealed January 1996 decisional letter declined to reopen a claim of service connection for a back disability that was originally denied by an unappealed July 1971 rating decision. 

2.  The evidence associated with the claims file subsequent to the January 1996 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1971 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The January 1996 decision that declined to reopen a claim of service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence having been submitted, the claim of service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Inasmuch as the determination below reopens the claim of service connection for a back disability, there is no reason to belabor the impact of VA's duties to notify and assist on the claim to reopen, since any error in notice content or timing or in the duty to assist on that aspect of the claim is harmless.

The January 2015 and March 2015 opinions addressed below were submitted without a waiver of RO initial review.  As these opinions are being used to reopen the Veteran's claim, he is not prejudiced by the Board's consideration of them in the first instance.  The RO will have an opportunity to consider this evidence on de novo review. 

II.  Legal Criteria and Analysis

Service connection for a back disability was originally denied by a July 1971 rating decision based on a finding that the Veteran's preexisting back disability was not aggravated by his service.  The Veteran did not appeal this decision, nor did he submit any new and material evidence within a year following the decision; thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.

A January 1996 decisional letter denied the Veteran's petition to reopen his claim of service connection based on a finding that he did not submit new and material evidence.  The Veteran did not appeal this decision, nor did he submit any new and material evidence within a year following the decision; thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.

The evidence received as part of the Veteran's August 2003 petition to reopen includes a January 2015 letter from Dr. L.D. that indicates the Veteran's back disability was due to injuries he suffered while in service.  Also, a March 2015 letter from Dr. J.S.G. indicates that the physician had reviewed the Veteran's medical records and was familiar with the Veteran's history.  Dr. J.S.G. opined that the results of the Veteran's injuries were longstanding and that the condition had worsened with age and was likely to progress.  This evidence is both new and material and raises a reasonable possibility of substantiating the claim of service connection.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a back disability is reopened; to this extent only, the appeal is granted.


REMAND

Before the Board can adjudicate the claim of service connection for a back disability on the merits, additional development is required.

A.  Inextricably Intertwined Clear and Unmistakable Error Claim

In a July 2005 statement, the Veteran alleged that a July 1971 rating decision that denied service connection for a back disability contained clear and unmistakable error (CUE).  Although the Board does not have jurisdiction over the CUE claim, the matter is inextricably intertwined with the current claim of service connection for a back disability, as a finding of CUE in the July 1971 decision would render the current service connection claim moot.  Accordingly, consideration of the current claim for service connection for a back disability must be deferred until the CUE claim is adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S. Ct. 75 (2011), modified, 26 Vet. App. 31 (2012).  


B.  Private Records

At the January 2015 Board hearing, the Veteran testified that he had been receiving treatment from Dr. J.S.G. for his back disability.  In April 2015, the Veteran submitted a medical opinion letter from Dr. J.S.G. which indicates he had been treating the Veteran at the Alamo Pain Center since December 2014.  The Veteran did not submit any treatment records from Dr. J.S.G.  As such records could be pertinent to the Veteran's claim, an attempt must be made to secure them on remand.

C.  AOJ Initial Review of Evidence

In April 2015, the Veteran submitted medical records from Dr. L.A.D., a January 2015 opinion from Dr. L.A.D., and a March 2015 opinion from Dr. J.S.G., without a waiver of initial AOJ review.  At the January 2015 hearing, the Veteran's representative specifically noted that they wanted the additional evidence they intended to submit to be reviewed by the AOJ.  See Board Hearing Tr. at 12.  Therefore, the Board must remand the case to have the additional evidence reviewed by the AOJ.  38 C.F.R. § 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the matter of whether there was CUE in the July 1971 rating decision's denial of service connection for a back disability.  

2.  After completing the action requested in item 1, then with any needed assistance from the Veteran, obtain pertinent treatment records from Dr. J.S.G. [full name provided in a March 2015 letter received in April 2015] at the Alamo Pain Center from December 2014 to the present.    

3.  Then re-adjudicate the claim of service connection for a back disability (specifically including initial consideration of the records and medical opinions received in April 2015).  If the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  Thereafter, the case should be returned to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


